         Case 2:19-mj-11036-RBM Document 1 Filed 10/09/19 PageID.1 Page 1 of 4



 1
 2
 3
 4
 5
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                         Case No.             '19MJ11036
12                                 Plaintiff,          COMPLAINT FOR VIOLATION OF
13
                  V.                                   Title 8, U.S.C., Section 1325(a)(l)
14                                                     Attempted Illegal Entry (Misdemeanor)
15
     Anil KAPOOR,
16
                                 Defendant.
17
18
           The undersigned complainant being duly sworn states:
19
20         On or about October 8, 2019 within the Southern District of California, defendant,
21
     Anil KAPOOR, being an alien, knowingly and intentionally attempted to enter the United
22
     States of America with the purpose, i.e., conscious desire, to enter the United States at a time
23
24 and place other than as designated by immigration officers, and committed an overt act, to
25
     wit, crossing the border from Mexico into the United States, that was a substantial step
26
     towards committing the offense, all in violation of Title 8, United States Code, Section 1325,
27
28 a misdemeanor.
         Case 2:19-mj-11036-RBM Document 1 Filed 10/09/19 PageID.2 Page 2 of 4



 1                And the complainant states this complaint is based on the attached Statement

 :   of Facts, which is incorporated herein by reference.          ~


 4                                                   r
                                                     c;;>
                                                            diutc'-- liwrdtf
                                                 ANNA DAVALOS
 5
                                                 BORDER PATROL AGENT
 6
 7         SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 9th DAY
 8
     OF OCTOBER 2019.
 9
10
11
12                                               H ~
                                                 U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
         Case 2:19-mj-11036-RBM Document 1 Filed 10/09/19 PageID.3 Page 3 of 4



 l UNITED STATES OF AMERICA
                   V.
 2 Anil KAPOOR
 3
 4                                      STATEMENT OF FACTS
 5
            The complainant states this complaint is based upon the investigative report of Border
 6
     Patrol Agent (BPA) R. Moyron that defendant, Anil KAPOOR (KAPOOR) unlawfully
 7
 8 eluded examination and inspection by immigration officers and was arrested on October 8,

 9
     2019, near Calexico, California.
10
            On October 8, 2019, BPA J. Anderson was conducting linewatch duties
11
12 approximately 9 miles west of the Calexico, California west port of entry. This area
13
     consists of agricultural fields and solar panel fields. Aliens frequently use this area to illegally
14
     enter into the United States in an attempt to hide within the solar panels or crops being
15
16 cultivated to avoid being arrested.
17
            At approximately 7 :02 a.m., BPA Anderson encountered an individual walking near
18
     Highway 98 and Brockman Road which is approximately 1. 73 miles north from the
19
20 International Border Fence. BPA Anderson approached the individual identified himself
21
     as a BPA but was unable to completely communicate with the individual due to the fact
22
     that the individual did not speak English or Spanish. Based on the area of encounter and
23
24 the subject being covered in mud, BP A Anderson suspected that the individual had entered
25
     illegally into the United States. The individual was later identified as Anil KAPOOR. BPA
26
     Anderson detained KAPOOR and transported him to the El Centro Border Patrol Station
27
28 for further processing. At the station KAPOOR was interviewed in the Punjabi language
                                                      3
        Case 2:19-mj-11036-RBM Document 1 Filed 10/09/19 PageID.4 Page 4 of 4



 1 using an interpreter employed by Language Line Solutions in order to get his biographical
 2 information.
 3
          There is no evidence showing KAPOOR has applied for and sought or received
 4
 5 permission from the United States Attorney General or the Secretary of the Department of
 6 Homeland Security to enter the United States.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
